Case 2:20-cv-00678-DFM Document 15 Filed 05/15/20 Page 1 of 1 Page ID #:97




                                                                      JS-6

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



WALTER ELIYAH THODY,                     Case No. CV 20-00678-DFM

           Petitioner,                   JUDGMENT

              v.

UNITED STATES OF AMERICA,

           Respondent.



      Pursuant to the Court’s Order Granting Respondent’s Motion to
Dismiss,
      IT IS ADJUDGED that the Petition is denied as moot, and this action is
dismissed with prejudice.


Date: May 15, 2020                       ___________________________
                                         DOUGLAS F. McCORMICK
                                         United States Magistrate Judge




                                     1
